Exhibit 10.1

Final Execution Copy

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made and entered into as of
April 5, by and between Mitchell S. Steiner, M.D. (the “Executive”), and THE
FEMALE HEALTH COMPANY, a Wisconsin corporation (the “Company”).

RECITALS

A. Concurrently with the execution of this Agreement, the Company, Badger
Acquisition Sub, Inc., a Delaware corporation and wholly-owned subsidiary of the
Company (“FHC Delaware Sub”), Blue Hen Acquisition, Inc., a Delaware corporation
and wholly-owned subsidiary of the Company (“APP Merger Sub”), and Aspen Park
Pharmaceuticals, Inc., a Delaware corporation (“APP”), have entered into an
Agreement and Plan of Merger (as the same may be amended from time to time, the
“Merger Agreement”), providing for, among other things, the merger of the
Company with and into FHC Delaware Sub (the “Reincorporation Merger”) and the
merger of APP Merger Sub with and into APP (the “APP Merger” and together with
the Reincorporation Merger, the “Mergers”) pursuant to the terms and conditions
of the Merger Agreement.

B. As a condition to the willingness of the Company to enter into the Merger
Agreement, the Company has required that the Executive execute and deliver this
Agreement.

C. From and after the Effective Date (as defined below), the Company desires to
employ the Executive on the terms and conditions set forth herein, and the
Executive desires to be employed by the Company on such terms and conditions.

AGREEMENTS

In consideration of the mutual covenants, promises and obligations set forth
herein, the parties agree as follows:

1. Term. The Executive’s employment hereunder shall be effective as of date of
the closing of the Mergers provided for in the Merger Agreement (the “Effective
Date”) and shall continue until the third anniversary thereof, unless terminated
earlier pursuant to Section 5 of this Agreement; provided that, on such third
anniversary of the Effective Date and each annual anniversary thereafter (such
date and each annual anniversary thereof, a “Renewal Date”), this Agreement
shall be deemed to be automatically extended, upon the same terms and
conditions, for successive periods of one year, unless either party provides
written notice of its intention not to extend the term of this Agreement at
least 90 days’ prior to the applicable Renewal Date. If the Merger Agreement
terminates for any reason before the Mergers become effective, all of the
provisions of this Agreement will terminate and there will be no liability of
any kind under this Agreement. The period during which the Executive is employed
by the Company hereunder is hereinafter referred to as the “Employment Term,”
and the last day of the Employment Term and Executive’s employment hereunder is
hereinafter referred to as the “Termination Date.”



--------------------------------------------------------------------------------

2. Position and Duties.

2.1 Position. During the Employment Term, the Executive shall serve as the
President and Chief Executive Officer of the Company, reporting to the Company’s
Board of Directors (the “Board”). In such position, the Executive shall have
such duties, authority and responsibility as shall be determined from time to
time by the Board, which duties, authority and responsibility are consistent
with the Executive’s position. The Executive shall also serve as the Vice
Chairman of the Board of the Company and, if requested, as an officer or
director of any Affiliate of the Company for no additional compensation. For
purpose of this Agreement, an “Affiliate” of any person or entity means another
person or entity that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with,
such first person or entity, where “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management
policies of a person or entity, whether through the ownership of voting
securities, by contract, as trustee or executor, or otherwise.

2.2 Duties. During the Employment Term, the Executive shall devote substantially
all of his business time and attention to the performance of the Executive’s
duties hereunder and will not engage in any other business, profession or
occupation for compensation or otherwise which would conflict or interfere with
the performance of such services either directly or indirectly without the prior
written consent of the Board. Notwithstanding the foregoing, the Executive will
be permitted to (a) with the prior written consent of the Board (which consent
will not be unreasonably withheld), act or serve as a director, trustee,
committee member or principal of any type of business, civic or charitable
organization, and (b) purchase or own less than five percent of the securities
of any corporation; provided that, such ownership represents a passive
investment and that the Executive is not a controlling person of, or a member of
a group that controls, such corporation; provided further that, the activities
described in clauses (a) and (b) do not interfere with the performance of the
Executive’s duties and responsibilities to the Company as provided hereunder,
including, but not limited to, the obligations set forth in Section 2 hereof.

3. Place of Performance. The principal place of Executive’s employment shall be
the Company’s principal executive office that will be located in the Miami,
Florida metropolitan area; provided that, the Executive may be required to
travel on Company business during the Employment Term.

4. Compensation.

4.1 Base Salary. The Company shall pay the Executive an annual rate of base
salary of $375,000 (the “Base Salary”) in periodic installments in accordance
with the Company’s customary payroll practices, but no less frequently than
monthly.

 

2



--------------------------------------------------------------------------------

4.2 Annual Bonus. For each fiscal year of the Employment Term, the Executive
shall be eligible to receive an annual bonus (the “Annual Bonus”). However, the
decision to provide any Annual Bonus and the amount and terms of any Annual
Bonus shall be in the sole and absolute discretion of the Board or the
Compensation Committee of the Board (the “Compensation Committee”). The Annual
Bonus will be subject to the terms of the Company annual bonus plan under which
it is granted, and in order to be eligible to receive an Annual Bonus, the
Executive must be employed by the Company on the last day of the fiscal year as
to which such Annual Bonus is applicable. The Annual Bonus will be paid no later
than two and one-half (2.5) months after the end of the Company fiscal year for
which it was earned.

4.3 Equity Awards. During the Employment Term, the Executive shall be eligible
to participate in the Company’s equity incentive plan then in effect, as
determined by the Board or the Compensation Committee, in its discretion;
provided, however, that the Company shall establish an equity incentive plan for
officers of the Company within one (1) year of the Effective Date.

4.4 Fringe Benefits and Perquisites. During the Employment Term, the Executive
shall be entitled to fringe benefits and perquisites consistent with the
practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.

4.5 Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), on a basis which is no less favorable than is
provided to other similarly situated executives of the Company, to the extent
consistent with applicable law and the terms of the applicable Employee Benefit
Plans. The Company reserves the right to amend or cancel any Employee Benefit
Plans at any time in its sole discretion, subject to the terms of such Employee
Benefit Plan and applicable law. Notwithstanding anything in this Agreement to
the contrary, Executive shall be entitled to no less than 4 weeks’ paid vacation
days per calendar year (prorated for partial years) in accordance with the
Company’s vacation policies, as in effect from time to time.

4.6 Business Expenses. The Executive shall be entitled to reimbursement for all
reasonable and necessary out-of-pocket business, entertainment and travel
expenses incurred by the Executive in connection with the performance of the
Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.

4.7 Clawback Provisions. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to the Executive pursuant to this Agreement or any other agreement or
arrangement with the Company which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company pursuant to any such law, government regulation or stock
exchange listing requirement).

 

3



--------------------------------------------------------------------------------

5. Termination of Employment. The Employment Term and the Executive’s employment
hereunder may be terminated by either the Company or the Executive at any time
and for any reason in accordance with the terms of this Section 5. Upon
termination of the Executive’s employment during or at the end of the Employment
Term, the Executive shall be entitled to the compensation and benefits described
in this Section 5 and shall have no further rights to any compensation or any
other benefits from the Company or any of its Affiliates.

5.1 Termination by the Company for Cause. The Company may terminate the
Executive’s employment for Cause (as defined below) at any time and without
prior notice during the Employment Term. For purposes of this Agreement, “Cause”
shall mean any of the following: (a) the Executive’s willful failure to perform
his duties (other than any such failure resulting from incapacity due to
physical or mental illness); (b) the Executive’s willful failure to comply with
any valid and legal directive of the Board; (c) the Executive’s conviction of or
plea of guilty or nolo contendere to a crime that constitutes a felony (or state
law equivalent) or a crime that constitutes a misdemeanor involving moral
turpitude, dishonesty or fraud; (d) action taken by Executive intentionally to
harm the Company; (e) the Executive’s willful misconduct, gross insubordination,
fraud, misappropriation, theft, embezzlement, gross negligence, self-dealing,
dishonesty, or breach of fiduciary duty; (f) the Executive’s misuse or
intentional damage of property belonging to the Company, as well as disclosure
of confidential, trade secret or proprietary information; or (g) any material,
uncured violation by the Executive of any written Company policy or any
provision of this Agreement.

5.2 Termination by the Company due to Death or Disability. The Executive’s
employment hereunder shall terminate automatically upon the Executive’s death
during the Employment Term. In addition, if, during the course of employment,
the Executive shall become permanently incapacitated because of physical or
mental disability as described below, the Company shall have the right to
terminate this Agreement upon written notice to the Executive of its intention
to do so. The Executive shall be considered permanently incapacitated whenever
the Executive, with or without reasonable accommodations, is unable because of
physical or mental disability to perform the Executive’s essential job functions
(a “Disability”). A determination of Disability shall be made in accordance with
the standards of the Americans With Disabilities Act and applicable state
disability law. The Company will comply with its obligations under state and
federal disability law in interpreting this Section.

5.3 Non-Renewal or Termination by the Company Without Cause. The Company may
terminate the Executive’s employment without Cause during the Employment Term
and not due to Death or Disability pursuant to Section 5.2, provided it gives
the Executive 30 days prior written notice (“Notice Period”), or the Company may
elect not to renew or extend the Employment Term beyond any Renewal Date, and in
either case the Company shall pay the Executive continued Base Salary for one
year (“Separation Without Cause Payment”), payable in

 

4



--------------------------------------------------------------------------------

equal installments in accordance with the Company’s normal payroll practices,
but no less frequently than monthly, and shall pay for Executive’s continued
medical and dental insurance coverage under COBRA for Executive and his
dependents for one year (“Health Insurance Continuation”); provided, however, if
the Company determines that it cannot continue such payments without potentially
violating applicable law (including, without limitation, Section 2716 of the
Public Health Service Act), or incurring penalties or experiencing adverse tax
consequences, the Company shall pay directly to Executive a taxable monthly
payment in an amount equal to the monthly COBRA premium that Executive would be
required to pay to continue his and his covered dependents’ group medical and
dental insurance coverage in effect on the Termination Date (which amount shall
be based on the premium for the first month of COBRA coverage), plus 25%
thereof. Payment by the Company of the Separation Without Cause Payment and the
Health Insurance Continuation shall be subject to the Executive’s compliance
with Section 6, Section 7, Section 8, Section 9, Section 11 and Section 12 of
this Agreement and his execution of a release of claims (the “Release”) in favor
of the Company, its Affiliates and their respective officers and directors in a
form provided by the Company, which Release must be executed and become
effective within sixty (60) days following the Termination Date, and payment of
the Health Insurance Continuation shall be subject to the Executive’s execution
of an appropriate COBRA election form for himself and his dependents within
sixty (60) days following the Termination Date. The Separation Without Cause
Payment and Health Insurance Continuation shall be paid or commence on the first
payroll period following the date the Release becomes effective (the “Payment
Commencement Date”). Notwithstanding the foregoing, if the 60th day following
the Termination Date occurs in the calendar year following the termination, then
the Payment Commencement Date shall be no earlier that January 1st of such
subsequent calendar year. The provision of payments and benefits pursuant to
this Section shall also be subject to the terms and conditions set forth in
Section 20 hereof. The Company’s obligation to pay the Separation Without Cause
Payment and Health Insurance Continuation will automatically terminate if the
Executive breaches Section 6, Section 7, Section 8, Section 9, Section 11 or
Section 12 of this Agreement.

5.4 Termination by the Executive With or Without Good Reason. The Executive may
terminate his employment with the Company at any time and without Good Reason
(as defined below) during the Employment Term, provided Executive gives the
Company 30 days’ prior written notice. The Executive may terminate his
employment with the Company at any time for Good Reason during the Employment
Term, provided Executive gives the Company written notice of such Good Reason
within 60 days of the occurrence of the Good Reason event, and 30 days to cure
such Good Reason if cure is reasonably possible. If after such 30-day period the
Company has not cured such Good Reason, the Executive may terminate his
employment hereunder for Good Reason and the Company shall pay Executive the
Separation Without Cause Payment and Health Insurance Continuation, subject to
Executive’s provision of a Release to the Company as set forth in Section 5.3
hereof. For purposes of this Agreement, “Good Reason” shall mean any of the
following: (a) a material diminution in the Executive’s title, duties,
responsibilities, or authority as described in Section 2 of this Agreement;
(b) a reduction in the Executive’s Base Salary; (c) relocation of the Company’s
headquarters from the Miami, Florida metropolitan area without the Executive’s
consent; or (d) the Company’s material breach of this Agreement.

 

5



--------------------------------------------------------------------------------

5.5 Payments Upon Termination. The Executive shall receive the following
regardless of the reason for his termination and regardless of whether the
termination was initiated by the Company or by the Executive: (a) the
Executive’s then current Base Salary for work performed and benefits accrued
during the period prior to the Executive’s separation from the Company; and
(b) any accrued but unpaid expense reimbursements pursuant to Section 4.7. Upon
termination, Executive shall not be eligible for any additional payments, other
than instances in which the Executive satisfies the requirements for the
Separation Without Cause Payment and Health Insurance Continuation described in
Sections 5.3 and 5.4, or in connection with any benefit, bonus or equity plan
that provides for payments or benefits upon or in connection with any
termination of employment.

5.6 Continuing Obligations. The termination of the Executive’s employment
regardless of the reason for his termination and regardless of whether the
termination was initiated by the Company or by the Executive shall not release
the Executive from any of Executive’s obligations and restrictions which by
their nature survive termination of this Agreement, including, but not limited
to, those described in Section 6, Section 7, Section 8, Section 9, Section 11
and Section 12 of this Agreement.

6. Confidential Information. The Executive understands and acknowledges that
during the Employment Term, he will have access to and learn about Confidential
Information, as defined below.

6.1 Definition of Confidential Information. For purposes of this Agreement,
“Confidential Information” includes, but is not limited to, all information not
generally known to the public, in spoken, printed, electronic or any other form
or medium, relating directly or indirectly to: business processes, practices,
methods, policies, plans, publications, documents, research, operations,
services, strategies, techniques, agreements, contracts, terms of agreements,
transactions, potential transactions, negotiations, pending negotiations,
know-how, trade secrets, work-in-process, databases, manuals, records, articles,
systems, material, sources of material, supplier information, vendor
information, financial information, results, accounting information, accounting
records, legal information, marketing information, advertising information,
pricing information, credit information, design information, payroll
information, staffing information, personnel information, employee lists,
supplier lists, vendor lists, developments, reports, internal controls, security
procedures, graphics, drawings, sketches, market studies, sales information,
revenue, costs, formulae, notes, communications, product plans, designs, styles,
models, ideas, audiovisual programs, inventions, unpublished patent
applications, original works of authorship, discoveries, experimental processes,
experimental results, specifications, customer information, customer lists,
manufacturing information, factory lists, distributor lists, and buyer lists of
the Company, its subsidiaries or their respective businesses, or of any other
person or entity that has entrusted information to the Company or any of its
subsidiaries in confidence. The Executive

 

6



--------------------------------------------------------------------------------

understands that the above list is not exhaustive, and that Confidential
Information also includes other information that is marked or otherwise
identified as confidential or proprietary, or that would otherwise appear to a
reasonable person to be confidential or proprietary in the context and
circumstances in which the information is known or used. The Executive
understands and agrees that Confidential Information includes information
developed by him in the course of his employment by the Company as if the
Company furnished the same Confidential Information to the Executive in the
first instance. Confidential Information shall not include information that is
generally available to and known by the public at the time of disclosure by the
Executive; provided that, such public availability was not caused by the
Executive or person(s) acting on the Executive’s behalf in breach of this
Agreement.

6.2 Company Creation and Use of Confidential Information. The Executive
understands and acknowledges that the Company and its subsidiaries have
invested, and continue to invest, substantial time, money and specialized
knowledge into developing its resources, creating a customer base, generating
customer and potential customer lists, training its employees, and improving its
offerings in its areas of business. The Executive understands and acknowledges
that as a result of these efforts, the Company and its subsidiaries have
created, and continue to use and create Confidential Information. This
Confidential Information provides the Company and its subsidiaries with a
competitive advantage over others in the marketplace.

6.3 Disclosure and Use Restrictions. The Executive agrees and covenants: (i) to
treat all Confidential Information as strictly confidential; (ii) not to
directly or indirectly disclose, publish, communicate or make available
Confidential Information, or allow it to be disclosed, published, communicated
or made available, in whole or part, to any entity or person whatsoever
(including other employees of the Company or its subsidiaries) not having a need
to know and authority to know and use the Confidential Information in connection
with the business of the Company and its subsidiaries and, in any event, not to
anyone outside of the direct employ of the Company or any of its subsidiaries
except as required in the performance of the Executive’s authorized employment
duties to the Company (and then, such disclosure shall be made only within the
limits and to the extent of such duties); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company or its subsidiaries, except as required in the performance of the
Executive’s authorized employment duties to the Company (and then, such
disclosure shall be made only within the limits and to the extent of such
duties). Nothing herein shall be construed to prevent disclosure of Confidential
Information as may be required by applicable law or regulation, or pursuant to
the valid order of a court of competent jurisdiction or an authorized government
agency, provided that the disclosure does not exceed the extent of disclosure
required by such law, regulation or order. The Executive shall promptly provide
written notice of any such order to the Board. The Executive understands and
acknowledges that his obligations under this Agreement with regard to any
particular Confidential Information shall commence immediately upon the
Executive first having access to such Confidential Information (whether before
or after he begins employment by the Company)

 

7



--------------------------------------------------------------------------------

and shall continue during and after his employment by the Company until such
time as such Confidential Information has become public knowledge other than as
a result of the Executive’s breach of this Agreement or breach by those acting
in concert with the Executive or on the Executive’s behalf.

7. Restrictive Covenants.

7.1 Acknowledgement. The Executive understands that the nature of the
Executive’s position gives him access to and knowledge of Confidential
Information and places him in a position of trust and confidence with the
Company and its subsidiaries. The Executive further understands and acknowledges
that the Company’s ability to reserve these for the exclusive knowledge and use
of the Company is of great competitive importance and commercial value to the
Company, and that improper use or disclosure by the Executive is likely to
result in unfair or unlawful competitive activity.

7.2 Non-competition. Because of the Company’s legitimate business interest as
described herein and the good and valuable consideration offered to the
Executive, during the Employment Term and for the a period of one year after the
Employment Term, to run consecutively, beginning on the last day of the
Executive’s employment with the Company, for any reason or no reason and whether
employment is terminated at the option of the Executive or the Company, the
Executive agrees and covenants not to engage in Prohibited Activity anywhere.
For purposes of this Agreement, “Prohibited Activity” is activity in which the
Executive contributes his knowledge, directly or indirectly, in whole or in
part, as an employee, employer, owner, operator, manager, advisor, consultant,
agent, employee, partner, director, stockholder, officer, volunteer, intern or
any other similar capacity to an entity engaged in the same or similar business
as the Company or any of its subsidiaries (including, without limitation, APP
from and after the effective time of the APP Merger), including those engaged in
the business of developing, commercializing, selling or distributing
pharmaceutical products or other therapies for prostate cancer, male
hypogonadism or male sexual dysfunction or the business of selling or
distributing female condoms. Prohibited Activity also includes activity that
requires or inevitably requires disclosure of trade secrets, proprietary
information or Confidential Information. Nothing herein shall prohibit the
Executive from purchasing or owning less than 5% of the securities of any
corporation, provided that such ownership represents a passive investment and
that the Executive is not a controlling person of, or a member of a group that
controls, such corporation.

7.3 Non-solicitation of Employees. The Executive agrees and covenants not to
directly or indirectly solicit, hire, recruit, attempt to hire or recruit, or
induce the termination of employment of any employee of the Company or any of
its subsidiaries during a period of one year, to run consecutively, beginning on
the last day of the Executive’s employment with the Company.

 

8



--------------------------------------------------------------------------------

7.4 Non-solicitation of Customers. The Executive understands and acknowledges
that because of the Executive’s experience with and relationship to the Company,
he will have access to and learn about much or all of the Customer Information
of the Company and its subsidiaries. “Customer Information” includes, but is not
limited to, names, phone numbers, addresses, e-mail addresses, order history,
order preferences, chain of command, pricing information and other information
identifying facts and circumstances specific to the customer and relevant to
sales. The Executive understands and acknowledges that loss of this customer
relationship and/or goodwill will cause significant and irreparable harm. The
Executive agrees and covenants, during a period of one year, to run
consecutively, beginning on the last day of the Executive’s employment with the
Company, not to directly or indirectly solicit, contact (including but not
limited to e-mail, regular mail, express mail, telephone, fax, and instant
message), attempt to contact or meet with any of the current, former or
prospective customers of the Company or any of its subsidiaries for purposes of
offering or accepting goods or services competitive with those offered by the
Company or any of its subsidiaries.

8. No Affiliation with OpKo. The Executive acknowledges that (a) the Executive
has a prior affiliation with OpKo Health, Inc. (“OpKo”), and (b) in connection
with its willingness to enter into the Merger Agreement and to consummate the
transactions contemplated by the Merger Agreement, the Company is relying in
part on the full-time availability of the Executive to perform his duties under
this Agreement and his ceasing to be affiliated with OpKo or any of its
Affiliates. Because of the Company’s legitimate business interest as described
herein and the good and valuable consideration offered to the Executive, the
Executive agrees that from the date of the closing of the Mergers until the
third-anniversary of the Effective Date, he shall not, directly or indirectly,
either individually or as an employee, officer, principal, agent, partner,
shareholder, owner, trustee, beneficiary, co-venturer, distributor, consultant,
representative or in any other capacity, participate in, become associated with,
provide assistance to, engage in or have a financial or other interest in OpKo
or any of its Affiliates; provided that the Executive may continue to have an
equity interest in OpKo. If the Executive breaches his obligations in this
Section 8, the Executive shall pay to the Company an amount equal to
(i) $4,000,000 if such breach occurs before the first anniversary of the
Effective Date, (ii) 50% of $4,000,000 if such breach occurs before the second
anniversary of the Effective Date and (iii) 25% of $4,000,000 if such breach
occurs on or before the third anniversary of the Effective Date (such amount, as
applicable, the “Liquidated Damages”). The parties intend that the Liquidated
Damages constitute compensation, and not a penalty. The parties acknowledge and
agree that the Executive’s harm caused by a breach of this Section 8 would be
impossible or very difficult to accurately estimate at the time of contract, and
that the Liquidated Damages are a reasonable estimate of the anticipated or
actual harm that might arise from such a breach.

9. Non-Disparagement. The Executive agrees and covenants that he will not at any
time, except as necessary in the performance of his duties and responsibilities
hereunder, make, publish or communicate to any person or entity or in any public
forum any defamatory or disparaging remarks, comments or statements concerning
the Company or any of its subsidiaries or their respective businesses, or any of
their respective employees, officers, and existing and prospective customers,
suppliers, investors and other associated third parties.

 

9



--------------------------------------------------------------------------------

10. Remedies. In the event of a breach or threatened breach by the Executive of
Section 6, Section 7 or Section 8 of this Agreement, the Executive hereby
consents and agrees that the Company shall be entitled to seek, in addition to
other available remedies, a temporary or permanent injunction or other equitable
relief against such breach or threatened breach from any court of competent
jurisdiction, without the necessity of showing any actual damages or that money
damages would not afford an adequate remedy, and without the necessity of
posting any bond or other security. The aforementioned equitable relief shall be
in addition to, not in lieu of, legal remedies, monetary damages or other
available forms of relief. In addition, in the event of a final, non-appealable
adjudication of a breach by the Executive of Section 6, Section 7 or Section 8
of this Agreement, 33% of the Executive’s Escrow Shares (as defined in the
Merger Agreement) and all of the Executive’s outstanding stock options and other
unvested equity awards shall be forfeited and the Company shall be entitled to
recover from the Executive the Company’s costs (including, without limitation,
reasonable attorneys’ fees) incurred in connection with enforcing this
Agreement. The rights and remedies of the Company set forth in this Section 10
or elsewhere hereunder are cumulative to, and not exclusive of, any rights or
remedies which the Company would otherwise have at law, in equity, by statute or
pursuant to any other provisions of this Agreement.

11. Proprietary Rights.

11.1 Work Product. The Executive acknowledges and agrees that all right, title
and interest in and to all writings, works of authorship, technology,
inventions, discoveries, processes, techniques, methods, ideas, concepts,
research, proposals, materials and all other work product of any nature
whatsoever, that are created, prepared, produced, authored, edited, amended,
conceived or reduced to practice by the Executive individually or jointly with
others during the period of his employment by the Company and relate in any way
to the business or contemplated business, products, activities, research or
development of the Company or result from any work performed by the Executive
for the Company (in each case, regardless of when or where prepared or whose
equipment or other resources is used in preparing the same) all rights and
claims related to the foregoing, and all printed, physical and electronic
copies, and other tangible embodiments thereof (collectively, “Work Product”),
as well as any and all rights in and to US and foreign (a) patents, patent
disclosures and inventions (whether patentable or not), (b) trademarks, service
marks, trade dress, trade names, logos, corporate names and domain names, and
other similar designations of source or origin, together with the goodwill
symbolized by any of the foregoing, (c) copyrights and copyrightable works
(including computer programs), mask works, and rights in data and databases,
(d) trade secrets, know-how and other confidential information, and (e) all
other intellectual property rights, in each case whether registered or
unregistered and including all registrations and applications for, and renewals
and extensions of, such rights, all improvements thereto and all similar or
equivalent rights or forms of protection in any part of the world (collectively,
“Intellectual Property Rights”), shall be the sole and exclusive property of the
Company.

 

10



--------------------------------------------------------------------------------

11.2 Work Made for Hire; Assignment. The Executive acknowledges that, by reason
of being employed by the Company at the relevant times, to the extent permitted
by law, all of the Work Product consisting of copyrightable subject matter is
“work made for hire” as defined in 17 U.S.C. § 101 and such copyrights are
therefore owned by the Company. To the extent that the foregoing does not apply,
the Executive hereby irrevocably assigns to the Company, for no additional
consideration, the Executive’s entire right, title and interest in and to all
Work Product and Intellectual Property Rights therein, including the right to
sue, counterclaim and recover for all past, present and future infringement,
misappropriation or dilution thereof, and all rights corresponding thereto
throughout the world. Nothing contained in this Agreement shall be construed to
reduce or limit the Company’s rights, title or interest in any Work Product or
Intellectual Property Rights so as to be less in any respect than that the
Company would have had in the absence of this Agreement.

11.3 Further Assurances; Power of Attorney. During and after his employment, the
Executive agrees to reasonably cooperate with the Company to (a) apply for,
obtain, perfect and transfer to the Company the Work Product as well as any and
all Intellectual Property Rights in the Work Product in any jurisdiction in the
world; and (b) maintain, protect and enforce the same, including, without
limitation, giving testimony and executing and delivering to the Company any and
all applications, oaths, declarations, affidavits, waivers, assignments and
other documents and instruments as shall be requested by the Company. The
Executive hereby irrevocably grants the Company power of attorney to execute and
deliver any such documents on the Executive’s behalf in his name and to do all
other lawfully permitted acts to transfer the Work Product to the Company and
further the transfer, prosecution, issuance and maintenance of all Intellectual
Property Rights therein, to the full extent permitted by law, if the Executive
does not promptly cooperate with the Company’s request (without limiting the
rights the Company shall have in such circumstances by operation of law). The
power of attorney is coupled with an interest and shall not be effected by the
Executive’s subsequent incapacity.

12. Security.

12.1 Security and Access. The Executive agrees and covenants (a) to comply with
all written Company security policies and procedures as in force from time to
time including without limitation those regarding computer equipment, telephone
systems, voicemail systems, facilities access, monitoring, key cards, access
codes, Company intranet, internet, social media and instant messaging systems,
computer systems, e-mail systems, computer networks, document storage systems,
software, data security, encryption, firewalls, passwords and any and all other
Company facilities, IT resources and communication technologies (“Facilities and
Information Technology Resources”); (b) not to access or use any Facilities and
Information Technology Resources except as authorized by the Company; and
(c) not to access or use any Facilities and Information Technology Resources in
any manner after the termination of the

 

11



--------------------------------------------------------------------------------

Executive’s employment by the Company, whether termination is voluntary or
involuntary. The Executive agrees to notify the Company promptly in the event he
learns of any violation of the foregoing by others, or of any other
misappropriation or unauthorized access, use, reproduction or reverse
engineering of, or tampering with any Facilities and Information Technology
Resources or other Company property or materials by others.

12.2 Exit Obligations. Upon (a) voluntary or involuntary termination of the
Executive’s employment or (b) the Company’s request at any time during the
Executive’s employment, the Executive shall (i) provide or return to the Company
any and all Company property, including keys, key cards, access cards,
identification cards, security devices, employer credit cards, network access
devices, computers, cell phones, smartphones, PDAs, fax machines, equipment,
speakers, webcams, manuals, reports, files, books, compilations, work product,
e-mail messages, recordings, tapes, disks, thumb drives or other removable
information storage devices, hard drives, and data and all Company documents and
materials belonging to the Company and stored in any fashion, including but not
limited to those that constitute or contain any Confidential Information or Work
Product, that are in the possession or control of the Executive, whether they
were provided to the Executive by the Company or any of its business associates
or created by the Executive in connection with his employment by the Company;
and (ii) delete or destroy all copies of any such documents and materials not
returned to the Company that remain in the Executive’s possession or control,
including those stored on any non-Company devices, networks, storage locations
and media in the Executive’s possession or control.

13. Publicity. The Executive hereby irrevocably consents to any and all uses and
displays, by the Company and its agents, representatives and licensees, of the
Executive’s name, voice, likeness, image, appearance and biographical
information in, on or in connection with any pictures, photographs, audio and
video recordings, digital images, websites, television programs and advertising,
other advertising and publicity, sales and marketing brochures, books,
magazines, other publications, CDs, DVDs, tapes and all other printed and
electronic forms and media throughout the world, at any time during the period
of his employment by the Company, for all legitimate commercial and business
purposes of the Company without further consent from or royalty, payment or
other compensation to the Executive.

14. Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the state of Florida without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Florida, county of Dade. The parties hereby
irrevocably submit to the exclusive jurisdiction of such courts and waive the
defense of inconvenient forum to the maintenance of any such action or
proceeding in such venue. In any action, suit or proceeding relating to the
interpretation and/or enforcement of this Agreement, the non-prevailing party in
any such matter shall pay the fees and costs (including reasonable attorneys and
experts fees) of the prevailing party.

 

12



--------------------------------------------------------------------------------

15. Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that this Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of this Agreement.

16. Modification and Waiver. No provision of this Agreement may be amended or
modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the Chairman of the Board of the Company. No
waiver by either of the parties of any breach by the other party hereto of any
condition or provision of this Agreement to be performed by the other party
hereto shall be deemed a waiver of any similar or dissimilar provision or
condition at the same or any prior or subsequent time, nor shall the failure of
or delay by either of the parties in exercising any right, power or privilege
hereunder operate as a waiver thereof to preclude any other or further exercise
thereof or the exercise of any other such right, power or privilege.

17. Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be enforceable only if modified, or if any portion of
this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement. The parties further agree that any such court is expressly authorized
to modify any such unenforceable provision of this Agreement in lieu of severing
such unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law. The parties
expressly agree that this Agreement as so modified by the court shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement shall be construed as if such
invalid, illegal or unenforceable provisions had not been set forth herein.

18. Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.

19. Counterparts. This Agreement may be executed in separate counterparts, each
of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

 

13



--------------------------------------------------------------------------------

20. Section 409A.

20.1 General Compliance. This Agreement is intended to comply with Internal
Revenue Code Section 409A or an exemption thereunder and shall be construed and
administered in accordance with Section 409A. Notwithstanding any other
provision of this Agreement, payments provided under this Agreement may only be
made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A and
in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A.

20.2 Specified Employees. Notwithstanding any other provision of this Agreement,
if any payment or benefit provided to the Executive in connection with his
termination of employment is determined to constitute “nonqualified deferred
compensation” within the meaning of Section 409A and the Executive is determined
to be a “specified employee” as defined in Section 409A(a)(2)(b)(i), then such
payment or benefit shall not be paid until the first payroll date to occur
following the six-month anniversary of the Termination Date or, if earlier, on
the Executive’s death (the “Specified Employee Payment Date”) . The aggregate of
any payments that would otherwise have been paid before the Specified Employee
Payment Date shall be paid to the Executive in a lump sum on the Specified
Employee Payment Date and thereafter, any remaining payments shall be paid
without delay in accordance with their original schedule.

21. Notification to Subsequent Employer. When the Executive’s employment with
the Company terminates, the Executive agrees to notify any subsequent employer
of the restrictive covenants sections contained in this Agreement. The Executive
will also deliver a copy of such notice to the Company before the Executive
commences employment with any subsequent employer. In addition, the Executive
authorizes the Company to provide a copy of the restrictive covenants sections
of this Agreement to third parties, including but not limited to, the
Executive’s subsequent, anticipated or possible future employer.

22. Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company, including to
FHC Delaware upon consummation of the Reincorporation Merger. This Agreement
shall inure to the benefit of the Company and permitted successors and assigns.

 

14



--------------------------------------------------------------------------------

23. Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be delivered personally or sent by registered or
certified mail, return receipt requested, or by overnight carrier to the parties
at the addresses set forth below (or such other addresses as specified by the
parties by like notice):

 

1. If to the Company:

  

The Female Health Company

515 N. State Street, Suite 2225

Chicago, IL 60654

Attention: Chief Executive Officer

Email: OBAOL@femalehealthcompany.com

Facsimile: 312-595-9122

With a copy to (which shall not constitute note):   

Reinhart Boerner Van Deuren s.c.

1000 North Water Street, Suite 1700

Milwaukee, WI 53202

Attention: James M. Bedore, Esq.

Email: jbedore@reinhartlaw.com

Facsimile: (414) 298-8097

If to Executive:   

Mitchell S. Steiner, M.D.

2600 Forest Hill Rd.

Germantown TN 38139

24. Representations of the Executive. The Executive represents and warrants to
the Company that:

24.1 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.

24.2 The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.

25. Withholding. The Company shall have the right to withhold from any amount
payable hereunder any Federal, state and local taxes in order for the Company to
satisfy any withholding tax obligation it may have under any applicable law or
regulation.

 

15



--------------------------------------------------------------------------------

26. Survival. Upon the expiration or other termination of this Agreement, the
respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.

27. Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS AGREEMENT.
THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE HAS HAD AN OPPORTUNITY TO ASK
QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS CHOICE BEFORE SIGNING THIS
AGREEMENT.

[Signature page follows.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

THE FEMALE HEALTH COMPANY By  

/s/ O.B. Parrish

  Name:   O.B. Parrish   Title:   Chief Executive Officer

 

EXECUTIVE Signature:  

/s/ Mitchell S. Steiner

Print Name:   Mitchell S. Steiner, M.D.

[Signature page to Employment Agreement - Steiner]